[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                    FILED
                      ________________________              U.S. COURT OF
                                                               APPEALS
                                                          ELEVENTH CIRCUIT
                             No. 05-12824                  JANUARY 17, 2006
                         Non-Argument Calendar
                                                           THOMAS K. KAHN
                       ________________________                 CLERK

               D. C. Docket No. 03-00985-CV-ORL-18-JGG

LISA BOWERS,
ROBERT BOWERS,

                                                     Plaintiffs-Appellants,

                                  versus

UNIVERSAL CITY DEVELOPMENT PARTNERS, LTD.,
d.b.a. Universal Studios Florida,

                                                     Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (January 17, 2006)

Before TJOFLAT, MARCUS and COX, Circuit Judges.

PER CURIAM:
      Following a jury verdict for the Defendant, on which the trial court entered

judgment, the Plaintiffs appeal, seeking a new trial.

      We have carefully considered the briefs, and relevant parts of the record, and

conclude that the Plaintiffs have failed to identify any reversible error.

      AFFIRMED.




                                           2